36 F.3d 1103
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Camille Nicole BATTELLE, Defendant-Appellant.
No. 94-50120.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 22, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Camille Battelle appeals her sentence under the Sentencing Guidelines imposed following her guilty plea to conspiracy to possess stolen mail, in violation of 18 U.S.C. Secs. 1708 and 371, and aiding and abetting, in violation of 18 U.S.C. Sec. 2.  Battelle contends that the district court based its determination of the loss amount under the Sentencing Guidelines on insufficient evidence.  Because Battelle waived her right to appeal, we dismiss.


3
In her plea agreement, Battelle expressly waived her right to appeal "all issues based on [18 U.S.C. Sec. 3742(a) ] and any other grounds unless the Court imposes a sentence greater than recommended by the Government."   The government recommended twenty-one months in custody.  The district court sentenced Battelle to eighteen months.  Battelle does not dispute that her waiver of appellate rights was knowing and voluntary.   See United States v. DeSantiago-Martinez, 980 F.2d 582 (9th Cir.1992).  She simply asserts that, in arriving at a term that is less than that recommended by the government, the district court misapplied the Guidelines.  In such circumstances, we lack jurisdiction to review the sentence imposed.   See United States v. Bolinger, 940 F.2d 478, 479-80 (9th Cir.1991).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3